DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s response and amendments filed on 2/28/2022, which amended claim 1, has been entered.  Claims 1, 5-7, 9-11 and 14, are pending.  Claims 2-4, 8, 12 and 13 were previously cancelled.  Claims 1, 5-7, 9-11 and 14 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejection - Withdrawn
The rejection of claims 1, 5-7, 9-11, and 14 under 35 U.S.C. § 103(a) as being unpatentable over Cullen (JP 2002-531532), in view of Roemisch (U.S. Patent No. 6,737,405), has been withdrawn in view of Applicant’s claim amendments and arguments where the cited references do not teach the cited proteins.
The rejection of claims 1, 5-7, 9-11, and 14 on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,071,061 taken in view of Cullen and Roemisch has been withdrawn in view of Applicant’s claim amendments and arguments where the cited references do not teach the cited proteins.

Claim Rejection - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. §103(a).

Claims 1, 5-7, 9-11, and 14 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Cullen et al. (JP 2002-531532, cited in the IDS dated 11/13/2014), in view of Miekka et al. (U.S. PGPUB 2003/0213920; cited in the IDS dated 11/13/2014), and Roemisch et al. (U.S. Patent No. 6,737,405; of record).  
With regard to claim 1, in light of the transitional phrase “comprises,” it is noted that for the limitation “wherein said particles comprise aggregated molecules of said protein,” proteins, in general, that are present with any other components indicated in the claims or art (see the rejection below) are going to associate (aggregate) with other protein molecules and/or other components to form aggregated particles.  Since the claims and originally filed specification do not particularly define what the above limitation means, the limitation “wherein said particles comprise aggregated molecules of said protein,” is interpreted to read on any kind of mixture where the protein associates with any of the other of the components within the composition.
Regarding claims 1, 5 and 6, and in view of the above, Cullen teaches a composition having collagen, hydroxyethyl cellulose, and propylene glycol (in which hydroxypropyl cellulose is known in the art as a propylene glycol ether of cellulose; a cellulose ether derivative that is a hydroxyalkyl cellulose; paragraphs 6, 7, 13 and 82).  Cullen teaches that the composition and methods are for the sterilization constituent containing one or more therapy peptides, where a carrier is the aqueous liquid or gel which the therapy peptide and a polysaccharide are dispersed having viscosity at least 100 Ns/m at 20 °C (paragraphs 1 and 32).  Cullen also teaches sterilizing the composition can be carried out by radiation (paragraph 40).
It is noted that the therapy peptide reads on the term “protein,” as instantly claimed.  Further, Cullen also teaches that the composition may have, in addition to the polysaccharide and amino acid mixtures, other structural proteins (e.g., collagen) would read on the protein portion of the instant claims since Cullen teaches suitable additional structural proteins collagen, fibrin, laminin, and “these mixtures.”  (Paragraphs 16 and 26-29; claims 5-8 and 10).  
For claims 1 and 5, Cullen teaches a protein (e.g., fibrin or laminin), a cellulose ether derivative (e.g., hydroxyethyl cellulose), and collagen (paragraphs 26-29 and 82).  Further, Cullen specifically teaches that the polysaccharide carrier containing a therapy peptide complex will remain in (i.e., dispersed in) the surface (paragraphs 32 and 39).  
Regarding claims 5-7, Cullen also teaches cellulose ether derivatives (paragraphs 7 and 82).  
Regarding claims 1 and 9, Cullen teaches fibrin, which is the insoluble form of fibrinogen (paragraphs 26-29).  It is noted that as a biopolymer, Cullen teaches that fibrin is considered an “additional” protein that may be included in the mix (and reads on the required protein) since Cullen suggests mixtures of proteins, as discussed above. 
Regarding claims 10 and 11, Cullen teaches a solid support including nonwoven fabric and a polymer film (paragraph 34; claims 18 and 19).  
Additionally, with regard to claim 14, Cullen teaches that the protein composition contains 10% by weight or less of water (e.g., 2% water; paragraphs 40 and 82).  Cullen also teaches that additionally, it may mix with the above-mentioned polysaccharide and therapeutically active peptide and complex of a polysaccharide which are…additional living body polymer, structural protein, and these mixtures, where structural proteins are defined as collagen and other structural proteins (paragraphs 26-29).
Although Cullen teaches the above, Cullen does not expressly teach that the composition has a protein selected from the group consisting of fibrinogen, enzymes, hemoglobin, serum albumin, low density lipoprotein, actin, myosin, antibodies, complements, diphtheria toxin, botulinum toxin, snake venom, insulin, cytokine, ovalbumin, ferritin and mixtures thereof, and a mixture of glycine monomer, phenylalanine monomer, and histidine monomer, or the specific content of each monomer in the mixture as based on parts by weight.
Regarding claims 1 and 9, Miekka teaches methods for sterilizing preparations containing albumin (e.g., human serum albumin) with irradiation (Abstract; paragraphs 7 and 43).  Miekka also teaches a preparation containing albumin comprising albumin and a least one stabilizer (e.g., histidine) that is then sterilized with radiation (paragraphs 21, 29, 43 and 53; claim 58).  Miekka also teaches that the composition containing albumin can further comprise collagen, trypsin (an enzyme), fetal bovine serum, insulin and/or fibrinogen (paragraphs 45, 47, 49 and 56; claim 96).  Miekka teaches that the composition is sterilized via radiation such as infrared, ultraviolet radiation, x-radiation, and gamma rays and mixtures thereof (paragraphs 21 and 57; claims 44 and 45).
Roemisch teaches a stabilized protein preparation (e.g., factor VIII, albumin, fibrinogen) that is protected from the loss of activity during pasteurization (i.e., pasteurization is interpreted to mean sterilization or heating) by the addition of stabilizers which comprises one or more saccharides as a mixture with more than 0.5 mol/L of one or more amino acids chosen from the group arginine, lysine, histidine, phenylalanine, tryptophan, tyrosine, aspartic acid and its salts or glutamic acid and its salts (Abstract; column 2, lines 14-29; claims 1, 2 and 5).  Roemisch also teach that glycine and/or glutamine can be additionally added to each of these amino acids (Abstract; column 2, lines 33-60).  Roemisch further teaches that the amino acids may be admixed to achieve concentrations of 0.8 to 2 mol/L for each of the amino acids, which is interpreted to mean the concentration for each of the monomers (column 3, lines 5-10).  
With regards to the parts by weight, 2 mol/L of glycine would be 15g/100mL (i.e., 15 parts per 100), 2 mol/L of histidine would be 31g/100mL (i.e., 31 parts per 100), and 2 mol/L phenylalanine would be 33g/100mL (i.e., 33 parts per 100). 
In view of the above, it would be obvious for a person to utilize the concentrations taught in Roemisch to arrive at the recited parts by weight for the amino acids since a person of ordinary skill in the art has the technical ability to convert known values from a w/v to a weight/weight value.  It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
A person of ordinary skill in the art would have been motivated to substitute the protein in Miekka (i.e., albumin or albumin with trypsin (an enzyme), fetal bovine serum, insulin and/or fibrinogen) for the protein in Cullen since all the references are involved in preparation of stabilized sterile protein compositions, where Cullen teaches a sterilized composition that includes such proteins such as collagen, fibrin, laminin, and mixtures of such proteins, while Miekka teaches sterilized preparations containing albumin (e.g., human serum albumin) at least one stabilizer (e.g., histidine) and that the composition containing albumin can further comprise collagen, trypsin (an enzyme), fetal bovine serum, insulin and/or fibrinogen.
A person of ordinary skill in the art would have been further motivated to modify the Cullen composition by utilizing the amino acid compounds (i.e., the amino acid monomers) of Roemisch in order improve the therapy peptide-protein composition of Cullen, since Roemisch teaches stabilized protein (e.g., albumins and fibrinogen) and amino acid admixtures (i.e., therapeutic agents), that are protected from the loss of activity during pasteurization (i.e., sterilization) by the addition of stabilizers which comprise one or more saccharides as a mixture with more than 0.5 mol/L of one or more amino acids (Abstract;  column 2, lines 33-60).  Additionally, Roemisch teaches stabilizers are already generally used as additives to protein preparations, their qualitative and quantitative composition must be suited to certain proteins or protein groups of similar physiochemical properties (column 1, lines 46-49).  
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the protein in Miekka (i.e., albumin or albumin with trypsin (an enzyme), fetal bovine serum, insulin and/or fibrinogen) for the protein in Cullen since all the references are involved in the preparation of stabilized sterile protein compositions, where in doing so would be an advantage to Cullen by expanding the protein to overlapping yet different types of proteins that can be utilized in a sterilized composition, where Miekka also provides that such compositions can also include stabilizers (e.g., histidine) to further improve the composition.  
A person of ordinary skill in the art would have had a further reasonable expectation of success in modifying the Cullen composition by utilizing the amino acid compounds (i.e., the amino acid monomers) of Roemisch in order improve the protein composition of Cullen and Miekka since the composition as taught in Roemisch is utilized for the same purpose (i.e., a protein and amino acid composition that can withstand sterilization) as the composition as taught in Cullen and Miekka, where Cullen teaches a need for maintaining viscosity of the sterilizing constituent in order to have sufficient polysaccharide distribution (Cullen, paragraphs 1 and 32; Roemisch, Abstract; and column 2, lines 33-60), while Miekka teaches that such compositions also can comprise stabilizers such as the amino acid histidine, where such amino acid stabilized protein compositions can then be sterilized with radiation (paragraphs 29, 43 and 53; claims 39 and 58).  
With regard to the content of the amino acids as parts by weight, it would be deemed that the parts by weight as recited in the instant claims are within the skills of a person of ordinary skill in the art to optimize in order to achieve the best results, according to Cullen in view of Miekka and Roemisch since the references teach controlling composition constituents for stabilizing therapy peptides (proteins) during sterilization.  This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover such values as instantly claimed (see MPEP § 2144.05 II).  A person of ordinary skill in the art would have a reasonable expectation of success in utilizing the teachings of Cullen, Miekka and Roemisch since the references teach the same or similar composition components, where it would lead to the composition, as recited in the instant claims.
Regardless, as noted above, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
With regard to Applicant’s arguments concerning motivation to utilize the amino acids from Roemisch (Reply, page 9), it is initially noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Roemisch need not teach what has already been taught by Cullen or Miekka.  It is also noted that the cited references teach that their compositions are sterilized including the use of radiation for sterilization purposes.
Further, Applicant’s arguments are not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  As noted in the rejection above, stabilizers such as amino acids were known to be used in protein compositions that were subsequently sterilized, where sterilization is known to include a variety of techniques including radiation sterilization.
With regard to Applicant’s arguments concerning the amounts of amino acids utilized (Reply, pages 10-11), this is not persuasive in view of rejection above, as noted, Roemisch specifically teaches that the amino acids may be admixed to achieve concentrations of 0.8 to 2 mol/L for each of the amino acids, which is interpreted to mean the concentration for each of the monomers (column 3, lines 5-10).  As noted above, with regards to the parts by weight, 2 mol/L of glycine would be 15g/100mL (i.e., 15 parts per 100), 2 mol/L of histidine would be 31g/100mL (i.e., 31 parts per 100), and 2 mol/L phenylalanine would be 33g/100mL (i.e., 33 parts per 100).  It would be obvious for a person to utilize the concentrations taught in Roemisch to arrive at the recited parts by weight for the amino acids since a person of ordinary skill in the art has the technical ability to convert known values from a w/v to a weight/weight value.  It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Applicant is narrowly interpreting the teachings from the art and what the person of ordinary skill in the art is capable of doing with such teachings.  A person of ordinary skill in the art is well accustomed to utilize known amounts of materials and converting such amounts to other units of measure.
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.  
Claims 1, 5-7, 9-11, and 14 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,071,061 taken in view of Cullen et al. (JP 2002-531532, cited in the IDS dated 11/13/2014; English translation enclosed; of record), in view of Miekka et al. (U.S. PGPUB 2003/0213920; cited in the IDS dated 11/13/2014), and Roemisch et al. (U.S. Patent No. 6,737,405; of record).  
Claim 1 of the instant invention is directed to a protein composition which comprises a protein and a cellulose ether derivative and a mixture of glycine monomer, phenylalanine monomer and histidine monomer, where the protein is selected from the group consisting of fibrinogen, enzymes, hemoglobin, serum albumin, low density lipoprotein, actin, myosin, antibodies, complements, diphtheria toxin, botulinum toxin, snake venom, insulin, cytokine, ovalbumin, ferritin and mixtures thereof, where at least part of the protein is dispersed in the cellulose ether derivatives as particles, wherein said particles comprise aggregated molecules of the protein and where based on 100 parts by weight of the total of the mixture and protein, the content of glycine monomer is 5 to 90 parts by weight; the content of phenylalanine monomer is 1 to 80 parts by weight and the content of histidine monomer is 2 to 70 parts by weight, and wherein the composition is sterilized with radiation.
Dependent claims 5-7 are directed to specific cellulose ether derivatives.
Dependent claim 9 is directed to the type of protein in the composition. 
Dependent claims 10 and 11 are directed to the physical form of the composition. 
Dependent claim 14 is directed to water content in the composition. 
U.S. Patent No. 10,071,061 claim 1 is directed to a sterile composition sterilized with radiation comprising an aliphatic polyester and a protein selected from the group consisting of fibrinogen, enzymes, transport proteins, defense proteins, toxin proteins, protein hormones, growth factors and mixtures thereof, where at least part of the protein enters the inside of the aliphatic polyester as dispersion of particles of the protein or particles of a mixture of the protein and pharmaceutically acceptable additives, and where the sizes of the particles are not less than 0.01 μm.
Dependent claim 2 is directed to the type of aliphatic polyester.
Dependent claims 3 and 5 are directed to the physical form of the composition, which read on instant claims 10 and 11.
Dependent claims 4 and 6 are directed to product by process claim limitations of the sterile composition. 
In view of instant claim 1, U.S. Patent No. 10,071,061 claim 1 does not expressly teach a composition that comprises a protein, a cellulose ether derivative and a mixture of glycine monomer, phenylalanine monomer and histidine monomer, where in at least part of the protein is dispersed in the cellulose ether derivatives as particles, or the weights by part.
The teachings of Cullen, Miekka and Roemisch in the above rejection are expressly incorporated herein.  
A person of ordinary skill in the art would have been motivated to modify the protein composition in U.S. Patent No. 10,071,061 claim 1 by adding a cellulose ether derivative and a mixture of glycine monomer, phenylalanine monomer and histidine monomer from Cullen, Miekka and Roemisch to the protein composition of U.S. Patent No. 10,071,061 claim 1 since these reference teach the same or similar composition components for stabilizing therapy peptides (proteins) during sterilization, including utilizing the amino acid compounds (i.e., the amino acid monomers) in order improve the protein composition by protecting against loss of activity via sterilization.  
A person of ordinary skill in the art would have had a reasonable expectation of success in modifying the protein composition in U.S. Patent No. 10,071,061 claim 1 by adding a cellulose ether derivative and a mixture of glycine monomer, phenylalanine monomer and histidine monomer from Cullen, Miekka and Roemisch since in doing so would and improved protein composition utilized for the same purpose (i.e., a protein and amino acid composition that can withstand sterilization).
With regard to the content of the amino acids as parts by weight, it would be deemed that the parts by weight as recited in the instant claims are within the skills of a person of ordinary skill in the art to optimize in order to achieve the best results, according to Cullen in view of Miekka and Roemisch since the references teach controlling composition constituents for stabilizing therapy peptides during sterilization.  This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed (see MPEP § 2144.05 II).  A person of ordinary skill in the art would have a reasonable expectation of success in utilizing the teachings of Cullen, Miekka and Roemisch since the references teach the same or similar composition components, where it would lead to the composition, as recited in the instant claims.
Regardless, as noted above, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because all of the reference compositions combined would encompass the same components of the instant limitations.
Therefore, in light of the above, the instant claims are obvious to a person of ordinary skill at the time the invention was made.  
Accordingly, claims 1, 5-7, 9-11, and 14 of the instant Application encompass and/or are encompassed by U.S. Patent No. 10,071,061 claims 1-6, taken in view of Cullen, Miekka and Roemisch.
Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
With regard to Applicant’s argument regarding omitting features from U.S. Patent No. 10,071,061 (Reply, page 12), this is not persuasive since in view of the transitional phrase “comprises,” they are additional elements that are not excluded, rather, the materials from U.S. Patent No. 10,071,061 are additional elements within the composition based upon U.S. Patent No. 10,071,061, the teachings of Cullen, Miekka and Roemisch and the rationale for obviousness (expressly incorporated herein) that encompass the instant claims.  
With regard to Applicant’s argument s concerning Roemisch (Reply, page 12), they are not persuasive in view of the new rejection above, where the combined teachings of Cullen, Miekka and Roemisch teach the use of amino acids as stabilizers in protein compositions where sterilization includes by radiation.
Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653



/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653